Case 2:19-bk-02770-DPC   Doc 19 Filed 05/30/19 Entered 05/30/19 06:16:01   Desc
                          Main Document    Page 1 of 7
Case 2:19-bk-02770-DPC   Doc 19 Filed 05/30/19 Entered 05/30/19 06:16:01   Desc
                          Main Document    Page 2 of 7
Case 2:19-bk-02770-DPC   Doc 19 Filed 05/30/19 Entered 05/30/19 06:16:01   Desc
                          Main Document    Page 3 of 7
Case 2:19-bk-02770-DPC   Doc 19 Filed 05/30/19 Entered 05/30/19 06:16:01   Desc
                          Main Document    Page 4 of 7
Case 2:19-bk-02770-DPC   Doc 19 Filed 05/30/19 Entered 05/30/19 06:16:01   Desc
                          Main Document    Page 5 of 7
Case 2:19-bk-02770-DPC   Doc 19 Filed 05/30/19 Entered 05/30/19 06:16:01   Desc
                          Main Document    Page 6 of 7
Case 2:19-bk-02770-DPC   Doc 19 Filed 05/30/19 Entered 05/30/19 06:16:01   Desc
                          Main Document    Page 7 of 7
